Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Status of Claims
Claims 12, 13, 15-21 are pending
Claim 14 is canceled
Claims 12, 13, 15-21 are rejected.

Response to argument
5. Applicant’s arguments, see reply, filed 12/29/2021, with respect to the rejection(s) of claim(s) 12,19,20,21 under 102(a2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee (US-PG-PUB 2020/0178148 A1) 

Claim Rejections - 35 USC § 103
6.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The application is about efficient use of frequency band based on Ue capabilities and is shown in fig. 10. 
    PNG
    media_image1.png
    1018
    915
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    624
    437
    media_image2.png
    Greyscale
 








    PNG
    media_image3.png
    656
    459
    media_image3.png
    Greyscale








As to claim 12. Kim teaches a terminal (Kim fig. 10 a Ue) comprising:
a receiver (Kim fig.12, element 23 a RF unit), that detects (Kimfig.10 and [0188] a detection taking place) a first synchronization signal block (Looking at applicant specification [0031] as filed discloses that a SS block include a synchronization signal and a physical broadcast channel based on this Kim teaches [0188] a SS and PBCH being received i.e. synchronization signal block is received),   including a synchronization signal (Kim fig.10 and [0188] a synchronization signal SS being received)
and a physical broadcast channel (Kim fig.10 [0188] a PBCH being received); and
a processor (Kim fig.12 a processor, element 21) that, after a radio resource control (RRC) connection establishment (Kim [0186] a RACH procedure and [0196] a RRC connection being set-up) based on the
 first synchronization signal block (Kim [0195] Ue acquiring PRACH configuration after detection of SS [0196] after Msg3 i.e. RRC connection set-up), reports a capability information indicating a bandwidth supported by the terminal (Kim [0199] a subcarrier spacing i.e. bandwidth, service type which require certain bandwidth being supported by Ue being reported after RRC and see also ue and see also [0230] subcarrier spacing associated with a minimum bandwidth).
the processor determines a relative frequency position of a resource for reception of a system information to a frequency position (Kim, paragraph 183, Foffset(t)=Function(t, f, cell ID); where Foffset is a frequency offset based on a function of time, frequency and cell_ID associated with a SS (synch signal)). 

However, Lee, in the analogous art, teaches a frequency position of the first synchronization signal block (Lee [0036] base station transmitting frequency location information in RMSI or SIB which is used to transmit SS block and is being received or detect by Ue and [0056] CORESET location information having frequency offset see also fig. 2).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Lee and the teaching of Kim to use signaling to convey frequency location information thus reducing blind decoding. Because Lee teaches a method for improving random access procedure, thus providing   efficient spectrum utilization (Lee [0007]).

As to claim 13. The combination of Kim and Lee teaches all the limitation of parent claim 12, 
Kim teaches wherein before the RRC connection establishment, the receiver receives a system information based on a minimum channel bandwidth (Kim [0238] RMSI which is signaling in the smallest band).

As to claim 19. Kim teaches a radio communication method for a terminal (Kim fig.12 a terminal which works according to a method), comprising: 
(Kimfig.10 and [0188] a detection taking place), a first synchronization signal block including a synchronization signal (Kim fig.10 and [0188] a synchronization signal SS being received), and a 
	physical broadcast channel (Kim fig.10 [0188] a PBCH being received); and 
reporting, after a radio resource control (RRC) connection establishment (Kim [0186] a RACH procedure and [0196] a RRC connection being set-up), based on the first 
synchronization signal block (Kim [0195] Ue acquiring PRACH configuration after detection of SS [0196] after Msg3 i.e. RRC connection set-up), a capability information indicating a bandwidth supported by the terminal (Kim [0199] a subcarrier spacing i.e. bandwidth, service type which require certain bandwidth being supported by Ue being reported after RRC and see also ue and see also [0230] subcarrier spacing associated with a minimum bandwidth).
the processor determines a relative frequency position of a resource for reception of a system information to a frequency position ( Kim, paragraph 183, Foffset(t)=Function(t, f, cell ID); where Foffset is a frequency offset based on a function of time, frequency and cell_ID associated with a SS (synch signal)) 
Kim teaches a frequency offset, but it does not teach the frequency offset to a frequency position of the first synch signal
However, Lee, in the analogous art, teaches a frequency position of the first synchronization signal block (Lee [0036] base station transmitting frequency location information in RMSI or SIB which is used to transmit SS block and is being received or detect by Ue and [0056] CORESET location information having frequency offset see also fig. 2).
(Lee [0007]).

As to claim 20. Kim teaches a base station (Kim fig. 10 a base station) comprising: 
a transmitter (Kim fig.12, 13 a RF unit) that transmits a first synchronization signal block (Looking at applicant specification [0031] as filed discloses that a SS block include a synchronization signal and a physical broadcast channel based on this Kim teaches [0188] a SS and PBCH being received i.e. synchronization signal block is received i.e. transmitted by base station); including a synchronization (Kim fig.10 [0188] a PBCH being received i.e. transmitted by base station);  
signal and a physical broadcast channel (Kim fig.10 [0188] a PBCH being received i.e. transmitted by base station); and 
a processor (Kim fig. 12 a processor 11) that, after a radio resource control (RRC) connection establishment (Kim [0186] a RACH procedure and [0196] a RRC connection being set-up), based on the
 first synchronization signal block (Kim [0195] Ue acquiring PRACH configuration  after detection of SS which was sent or transmitted by base station [0196] after Msg3 i.e. RRC connection set-up), controls receiving of a capability information indicating a bandwidth supported by a terminal(Kim [0199] a subcarrier spacing i.e. bandwidth, service type which require certain bandwidth being supported by Ue being reported to TRP after RRC and see also ue and see also [0230] subcarrier spacing associated with a minimum bandwidth and see also [0200] an exchange between Ue and TRP after receiving first PRACH message).
the processor determines a relative frequency position of a resource for reception of a system information to a frequency position ( Kim, paragraph 183, Foffset(t)=Function(t, f, cell ID); where Foffset is a frequency offset based on a function of time, frequency and cell_ID associated with a SS (synch signal)). 
Kim teaches a frequency offset, but it does not teach the frequency offset to a frequency position of the first synch signal
However, Lee, in the analogous art, teaches a frequency position of the first synchronization signal block (Lee [0036] base station transmitting frequency location information in RMSI or SIB which is used to transmit SS block and is being received or detect by Ue and [0056] CORESET location information having frequency offset see also fig. 2).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Lee and the teaching of Kim to use signaling to convey frequency location information thus reducing blind decoding. Because Lee teaches a method for improving random access procedure, thus providing   efficient spectrum utilization (Lee [0007]).

As to claim 21. Kim teaches a system (Kim fig.10 a Ue and base station which is a system) comprising: 
(Kim fig. 10 a Ue) comprising:
a receiver (Kim fig.12, element 23 a RF unit), that detects (Kimfig.10 and [0188] a detection taking place) a first synchronization signal block (Looking at applicant specification [0031] as filed discloses that a SS block include a synchronization signal and a physical broadcast channel based on this Kim teaches [0188] a SS and PBCH being received i.e. synchronization signal block is received),   including a synchronization signal (Kim fig.10 and [0188] a synchronization signal SS being received)
and a physical broadcast channel (Kim fig.10 [0188] a PBCH being received); and
a processor (Kim fig.12 a processor, element 21) that, after a radio resource control (RRC) connection establishment (Kim [0186] a RACH procedure and [0196] a RRC connection being set-up) based on the
 first synchronization signal block (Kim [0195] Ue acquiring PRACH configuration after detection of SS [0196] after Msg3 i.e. RRC connection set-up), reports a capability information indicating a bandwidth supported by the terminal (Kim [0199] a subcarrier spacing i.e. bandwidth, service type which require certain bandwidth being supported by Ue being reported after RRC and see also ue and see also [0230] subcarrier spacing associated with a minimum bandwidth); 
the processor determines a relative frequency position of a resource for reception of a system information to a frequency position ( Kim, paragraph 183, Foffset(t)=Function(t, f, cell ID); where Foffset is a frequency offset based on a function of time, frequency and cell_ID associated with a SS (synch signal)). 
(Kim fig.10 a base station and fig.12 a transmitting device part of base station) that comprises:
a transmitter (Kim fig.12 a RF unit 13 part of base station) that transmits the first synchronization signal block (Looking at applicant specification [0031] as filed discloses that a SS block include a synchronization signal and a physical broadcast channel based on this Kim teaches [0188] a SS and PBCH being received i.e. synchronization signal block is received i.e. transmitted by base station);and a second processor that controls reception of the capability information (Kim fig.12 a second processor 11 part of base station receiving i.e. receiving capability information from Ue).
Kim teaches a frequency offset, but it does not teach the frequency offset to a frequency position of the first synch signal
However, Lee, in the analogous art, teaches a frequency position of the first synchronization signal block (Lee [0036] base station transmitting frequency location information in RMSI or SIB which is used to transmit SS block and is being received or detect by Ue and [0056] CORESET location information having frequency offset see also fig. 2).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Lee and the teaching of Kim to use signaling to convey frequency location information thus reducing blind decoding. Because Lee teaches a method for improving random access procedure, thus providing   efficient spectrum utilization (Lee [0007]).


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.Claim 15, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US-PG-PUB 2019/0230696 A1) and in view Lee et al. (US-PG-PUB 2020/0178148 A1) and in view of Noh et al. (US-PG-PUB 2020/0059874 A1).

As to claim 15. The combination of Kim and Lee teaches all the limitation of parent claim 12,
The combination of Kim and Lee does not teach Wherein the receiver receives, in a random-access procedure based on the first synchronization signal block,
a configuration information indicating at least one signal of a channel state information
 reference signal (CSI-RS) for tracking, and
a second synchronization signal block.
However, Noh from a similar field of endeavor teaches Wherein the receiver receives, in a random-access procedure based on the first synchronization signal block 
a configuration information indicating at least one signal of a channel state information
 (Noh [0124] SS block having index for CSI-RS related to TRS) and
a second synchronization signal block (CSI-RS) for tracking (Noh [0124] SS block having index for CSI-RS related to TRS and [0125] multiple SS blocks)
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Noh and the teaching combined teaching of Kim and Lee to use partial bad to transmit CSI-RS. Because Noh teaches a method for achieving time and frequency synchronization while reducing load in line with design of 5G system (Noh [0006]).

As to claim 16. The combination of Kim and Lee teaches all the limitation of parent claim 12,
The combination of Kim and Lee does not teach wherein the CSI-RS for tracking is in a partial band of a component carrier.
However, Noh from a similar field of endeavor teaches wherein the CSI-RS for tracking is in a partial band of a component carrier (Noh [0106] a CSI-RS being transmitted in a partial band).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Noh and the combined teaching of Kim and Lee to use partial bad to transmit CSI-RS. Because Noh teaches a method for achieving time and frequency synchronization while reducing load in line with design of 5G system (Noh [0006]).


and in view of Yiu et al. (US-PG-PUB 2020/0236572 A1).

As to claim 17. The combination of Kim, Lee and Noh teaches all the limitations of parent claim 12, 
The combination of Kim, Lee and Noh does not wherein
when whole or part of the second synchronization signal block is not included in a band
assigned to the terminal, the processor performs a radio resource management (RRM)
measurement based on the second synchronization signal block using a measurement gap.
However, Yiu teaches wherein
when whole or part of the second synchronization signal block is not included in a band
assigned to the terminal (Yiu [0034]- [0037] based on a location of synchronization signal position a measurement gap being introduced), the processor performs a radio resource management (RRM) measurement based on the second synchronization signal block using a measurement gap (Yiu [0034]- [0037] based on a location of synchronization signal position a measurement gap being introduced).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yiu and the combined teaching of Kim, Lee and Noh to use a measurement gap based on SS block position. (Yu [0002]- [0004]).  

11. Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US-PG-PUB 2019/0230696 A1) and in view Lee et al. (US-PG-PUB 2020/0178148 A1) in view of Noh et al. (US-PG-PUB 2020/0059874 A1).
and in view Sheng et al. (US-PG-PUB 2018/0220360 A1).

As to claim 18. The combination of Kim, Lee and Noh teaches all the limitations of parent claim 15,	
 	The combination of Kim, Lee and Noh does not teach wherein a frequency of the second synchronization signal block differs from a frequency of the first synchronization signal block.
	However, Sheng from a similar field of endeavor teaches wherein a frequency of the second synchronization signal block differs from a frequency of the first synchronization signal block (Sheng [0087] two different SSB for two different frequency scheme).
	Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Sheng and the combined teaching of Kim, Lee and Noh to use different frequencies scheme for different SSB. Because Sheng teaches a first of using different synchronization signal in order to provide differentiation between cell-id and cell-group thus providing efficient spectrum utilization (Sheng [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VOSTER PREVAL/
Examiner, Art Unit 2412          

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412